Citation Nr: 1033163	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating for a right shoulder 
disability, to include recurrent right shoulder dislocations, 
evaluated as 20 percent disabling prior to January 8, 2009.  

2.  Entitlement to an increased rating for a right shoulder 
disability, to include recurrent right shoulder dislocations, 
evaluated as 20 percent disabling subsequent to March 1, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO), 
which confirmed the 20 percent rating previously assigned to the 
service-connected right shoulder disability.

The Board notes that in a subsequent rating decision dated in 
April 2009, the RO granted a temporary 100 percent evaluation due 
to right shoulder surgery requiring convalescence.  Therefore, 
the issue before the Board has been recharacterized to reflect 
the two separate periods before and after the 100 percent 
evaluation from January 8, 2009 to March 1, 2009, as the Veteran 
was receiving the maximum allowable benefits for this period.  

The Veteran testified via videoconference before the undersigned 
Acting Veterans Law Judge in May 2009; a transcript of that 
hearing is of record.  This case was initially before the Board 
in June 2009 when it was remanded for additional evidentiary 
development.  The issue is now ready to be adjudicated. 


FINDINGS OF FACT

1.  For the period prior to January 8, 2009, the service-
connected right shoulder disability is manifested by pain, lack 
of endurance, fatigue, flexion to 90 degrees, extension to 60 
degrees, external rotation to 30 degrees and internal rotation to 
20 degrees. 

2.  For the period after March 1, 2009, the service-connected 
right shoulder disability is manifested by pain, flexion to 85 
degrees, abduction to 60 degrees and internal and external 
rotation to 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right 
shoulder disability, prior to January 8, 2009, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.59, 4.71a, Diagnostic Codes 5200-5203, 7802, 7804 
(2009). 

2.  The criteria for a rating in excess of 20 percent for a right 
shoulder disability, subsequent to March 1, 2009, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.59, 4.71a, Diagnostic Codes 5200-5203, 7802, 
7804 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With regard to the Veteran's increased rating claim for his right 
shoulder he received notice of what was needed to establish an 
increased rating in September 2005 and Dingess notice in March 
2006.   While the Dingess notice was belated, the Veteran's claim 
was readjudicated in June 2006, May 2007, August 2008 and June 
2010 and therefore, the Veteran has not been prejudiced by any 
defect in timing.  Based on the foregoing, no further development 
is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, private treatment records and afforded the 
Veteran several VA examinations with respect to the severity of 
his service-connected right shoulder disability.  The examination 
reports are adequate for rating purposes.  The examiners reviewed 
the Veteran's case file, considered the Veteran's subjective 
complaints, examined him and set forth pertinent clinical 
findings.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file.  Therefore, VA has substantially complied with the 
notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claim at this time.


II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 4.10 
(2009). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the United States Court of Appeals for Veterans 
Claims (Court) has also held that staged ratings are appropriate 
in any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2009).

When evaluating a loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires consideration 
of functional losses due to pain).  In DeLuca, the Court 
explained that, when the pertinent diagnostic criteria provide 
for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

III.  Analysis 

The Veteran asserts that he is entitled to an increased 
evaluation for his service-connected right shoulder disability.  
The Veteran filed his claim for an increased rating in August 
2005.  The Veteran's right shoulder disability is rated at 20 
percent under Diagnostic Codes 5201.  For the period of January 
8, 2009 to March 1, 2009, the Veteran's right shoulder disability 
is rated at 100 percent for convalescence.  

Under the laws administered by VA, a distinction is made between 
major (dominant) and minor upper extremities for rating purposes.  
The disability rating assigned for the Veteran's right shoulder 
disability involves rating the major extremity.  Diagnostic Code 
5201 contemplates disabilities of the shoulder and arm and 
provides a 20 percent evaluation for limitation of motion of the 
major arm at shoulder level.  An evaluation of 30 percent is 
assigned for limitation of motion of the major arm midway between 
side and shoulder level.  An evaluation of 40 percent is assigned 
for limitation of motion of the major arm to 25 degrees from the 
side.  

Full range of motion of the shoulder is zero degrees to 180 
degrees on forward elevation (flexion), zero degrees to 180 
degrees on abduction, and zero degrees to 90 degrees on both 
external and internal rotation.  38 C.F.R. § 4.71, Plate I 
(2009).

Period prior to January 8, 2009

VA treatment records show complaints of right shoulder pain in 
January 2005.  

The Veteran was afforded a VA examination in October 2005.  The 
Veteran's case file was not available for review; however, the 
examiner had the opportunity to review the Veteran's VA medical 
records.   The Veteran reported stiffness in his shoulder and 
pain with minimal strenuous activities.  He reported that he 
retired in 2002.  The Veteran stated that he was prescribed 
gabapentin for his right shoulder.  He had flexion to 140 
degrees, abduction to 120 degrees, external rotation to 60 
degrees and internal rotation to 40 degrees.  He experienced 
decreased range of motion with repetition: flexion decreased to 
100 degrees, abduction to 80 degrees, external rotation to 30 
degrees and internal rotation to 20 degrees.  The examiner also 
noted crepitations along the right shoulder.  The examiner noted 
no ankylosis.  However, he noted lack of endurance and chronic 
fatigue.  The examiner also noted that the Veteran's surgical 
scars were well healed, non tender and there was no keloid 
formation.  The scar measured 10 cm in length.  The examiner 
diagnosed traumatic degenerative joint disease involving the 
right shoulder with moderate to severe limitation of motion.  

The Veteran was afforded a VA examination in March 2007.  The 
examiner had the opportunity to review the Veterans VA treatment 
records.  The examiner noted atrophy on the right shoulder with 
muscle loss of the deltoid, the pectoralis major, the 
supraspinatus and the infraspinatus muscles.  Flexion and 
extension resulted in a popping sensation.  The Veteran had 
forward flexion to 180 degrees with no pain and no impingement, 
extension to 60 degrees, external rotation to 60 degrees and 
internal rotation to 90 degrees.  The examiner noted no 
tenderness, swelling or edema and no increased pain on range of 
motion.  The examiner diagnosed minimum degenerative narrowing of 
the glenohumeral joint and mild degenerative arthritic changes.  

VA treatment records dated in December 2006 showed flexion to 113 
degrees.  Records dated in January 2007 show complaints of pain 
in the Veteran's right shoulder and noted flexion to 130 and 150 
degrees.  July 2007 records show increased range of motion and 
decreased pain.  

Private medical records from Orthopaedic Surgeons Associates 
dated in September 2008 show the Veteran's right shoulder pain 
worsening.   The examiner noted a healed scar over the anterior 
aspect of his shoulder.  He had tenderness near the rotator cuff 
tendons, greater tuberosity and coracoacromial ligament.  The 
Veteran had flexion to 90 degrees and abduction to 110 degrees.  
He had a positive impingement sign and pain with movement.  

The medical evidence shows that the range of motion in the 
shoulder is most severely limited to 90 degrees of flexion and 60 
degrees of extension with pain. This does not warrant a rating 
higher than 20 percent under Diagnostic Code 5201. Even when 
taking into account, reduced range of motion due to pain, the 
Veteran's range of motion findings still far exceeds the range of 
motion necessary for the assignment of a rating of 30 percent 
under Diagnostic Code 5201.  

The Board has also looked to other diagnostic codes, addressing 
the shoulder, to see if a rating in excess of 20 percent would 
apply.  The medical evidence does not show ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200. Ankylosis 
is defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Dorland's Illustrated 
Medical Dictionary, 28th edition, p. 86.

The medical evidence does not show malunion of the humerus or any 
present recurrent dislocation at the scapulohumeral joint with 
frequent episodes of guarding of all arm movements as 
contemplated under Diagnostic Code 5202.  There is also no 
evidence of impairment of the clavicle or scapula as contemplated 
under Diagnostic Code 5203.  

As a general matter, in evaluating musculoskeletal disabilities, 
VA must determine whether the joints in question exhibit weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during flare-
ups, or when the joints are used repeatedly over a period of 
time.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 
C.F.R. §§ 4.40, 4.45.  Here, however, a higher rating is not 
warranted even considering the factors involved in DeLuca 
analysis.  The evidence shows that the Veteran's right shoulder 
disability has additional loss of function due to painful motion, 
however, the range of motion finding is still well in excess of 
the range of motion required for a 30 percent rating.  The Board 
acknowledges the October 2005 examiner's notation of chronic 
fatigue and lack of endurance; however, there are no other 
notations in this regard.  In this case, even with consideration 
of the Veteran's complaints of pain and the restrictions it 
places on his movements, the evidence does not show that his 
functionality approximates a limitation to midway between his 
side and shoulder level so as to warrant a 30 percent rating for 
the right (major) shoulder.  See DeLuca, supra.

Period Subsequent to March 1, 2009

April 2010 VA treatment records showed that the Veteran received 
a resection of approximately 1 cm of the distal end of the 
clavicle.  

The Veteran was afforded a VA examination in October 2009 and the 
examiner had the opportunity to review the Veteran's case file.  
The examiner noted that the Veteran received surgery for his 
right shoulder on January 8, 2009.  The examiner found no 
instability, giving way, incoordination or locking.   She noted 
pain, stiffness, weakness, decreased speed of joint motion and 
flare-ups weekly.  The Veteran had flexion to 85 degrees, 
abduction to 60 degrees and internal and external rotation to 45 
degrees.   The examiner noted objective evidence of pain 
following repetitive motion, however, noted no additional 
limitations after repetitive movements.  There was no evidence of 
ankylosis.  The examiner noted that the Veteran retired in 2002 
because he was eligible for retirement.  The examiner opined that 
there is more likely than not worsening of the Veteran's right 
shoulder since his last VA examination in 2007.  She noted 
moderate to severe limitation in the range of motion, but no 
further limitation of motion following repetitive movements.  

The medical evidence shows that the range of motion in the 
shoulder is most severely limited to 85 degrees of flexion and 60 
degrees of abduction and with pain. These ranges of motion do not 
warrant a rating in excess of 20 percent under Diagnostic Code 
5201.  The October 2009 VA examiner noted no additional 
limitations after repetitive movements.  The Board notes the 
October 2009 examiner's statement that the Veteran's range of 
motion has worsened, however, the worsening still does not 
qualify the Veteran for a higher rating, as his range of motion 
is not limited to midway between side and shoulder level.  

The Board has also looked to other diagnostic codes, addressing 
the shoulder, to see if a rating in excess of 20 percent would 
apply.  The medical evidence does not show ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200. 
The medical evidence also does not show malunion of the humerus 
or any present recurrent dislocation at the scapulohumeral joint 
with frequent episodes of guarding of all arm movements as 
contemplated under Diagnostic Code 5202.  There is also no 
evidence of impairment of the clavicle or scapula as contemplated 
under Diagnostic Code 5203.  

With regard to the considerations required under Deluca, a higher 
rating is not warranted.  The evidence shows that the Veteran's 
right shoulder disability has no additional loss of function due 
to painful motion.  There was no evidence of instability, 
incoordination or giving way.  In this case, even with 
consideration of the Veteran's complaints of pain and the 
restrictions it places on his movements, the evidence does not 
show that his functionality approximates a limitation to midway 
between his side and shoulder level so as to warrant a 30 percent 
rating for the right (major) shoulder.  See DeLuca, supra.

Scar 

The Board has also considered rating the scar on the Veteran's 
shoulder.  The scar on the Veteran's shoulder measures 10 cm in 
length and is well healed and non tender.  There was no keloid 
formation or reports of instability.  Under Diagnostic Code 7802 
a scar not on the head, face or neck warrants a 10 percent rating 
when there is an area of 144 square inches or greater.  Under 
Diagnostic Code 7804, a 10 percent evaluation will be assigned 
for one or two scars, which are unstable or painful.  38 C.F.R. § 
4.118, Diagnostic Codes 7802, 7804 (2009).  However, as there is 
no evidence of painful or unstable scars or a scar 144 square 
inches or greater, a separate evaluation is not warranted.  

Extraschedular 

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected right shoulder disability reasonably describe the 
Veteran's disability level and symptomatology for the designated 
appeal periods.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for an extraschedular 
evaluation is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 
2009).

In adjudicating the current appeal for a higher evaluation, the 
Board has not overlooked the Court's holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims for 
higher evaluations also include a claim for a total rating based 
on individual unemployability (TDIU) when the appellant claims he 
is unable to work due to a service connected disability).  
However, the Board finds that Rice is not applicable to the 
current appeal because the Veteran has not asserted that he is 
unable to work solely due to his service-connected right shoulder 
disability.


ORDER

Entitlement to an increased rating for a right shoulder 
disability, to include recurrent right shoulder dislocations, 
evaluated as 20 percent disabling prior to January 8, 2009, is 
denied.  

Entitlement to an increased rating for a right shoulder 
disability, to include recurrent right shoulder dislocations, 
evaluated as 20 percent disabling subsequent to March 1, 2009, is 
denied.  




____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


